t c memo united_states tax_court victor m kantchev and daniela a kantchev petitioners v commissioner of internal revenue respondent docket no filed date victor m kantchev and daniela a kantchev pro sese catherine s tyson for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in an addition under sec_6651 to and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax tax as follows all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number big_number addition_to_tax under sec_6651 dollar_figure --- --- accuracy-related_penalty under sec_6662 dollar_figure the issues remaining for decision are did petitioner victor m kantchev engage in a certain photography activity during each of the years and with the objective of making a profit within the meaning of sec_183 we hold that he did not is petitioner victor m kantchev entitled to certain losses that petitioners claimed for their taxable_year we hold that he is not is petitioner victor m kantchev liable for his taxable_year for an addition_to_tax under sec_6651 we hold that he is is petitioner victor m kantchev liable for each of his taxable years and for the accuracy-related_penalty under sec_6662 we hold that he is so liable for a his taxable_year to the extent stated below and b each of his taxable years and findings_of_fact petitioner victor m kantchev mr kantchev and respondent stipulated some of the facts and those facts are so found at the time petitioners filed the petition they resided in cape girardeau missouri during mr kantchev immigrated to the united_states from bulgaria while residing in bulgaria mr kantchev received a master’s degree in video production and television journalism and worked as a photojournalist after moving to the united_states mr kantchev began operating an organization called the institute for scientific and cultural exchange that institute’s activities involved bringing people to the united_states for business seminars that mr kantchev organized for it during each of the years and the taxable years at issue mr kantchev devoted most of his time to and was preoccupied with certain activities relating to the production of a documentary titled fire lily for a film company known as victory film productions inc victory film an s cor- petitioner daniela a kantchev ms kantchev did not sign the stipulation of facts between respondent and mr kantchev and did not appear at the trial in this case respondent filed a motion to dismiss for lack of prosecution as to her we shall grant that motion and shall enter a decision with respect to ms kantchev that is the same as the decision that we shall enter with respect to mr kantchev poration that he wholly owned victory film’s production of fire lily did not result in a profit for that company starting sometime before and continuing throughout each of the years and and thereafter mr kantchev spent some of his time doing what he enjoys namely taking photographs with a nondigital camera processing the film to create negatives scanning the negatives with a high-resolution scanner to create digital images modifying the digital images with computer_software and printing the modified digital images on different mediums since at least the first taxable_year at issue mr kantchev’s photography activity has included printing photographs on not only paper but also canvas and metal we shall refer collectively to all of the photography-related activities that mr kantchev under- took starting sometime before and continuing throughout each of the years and and thereafter as a photography activity mr kantchev’s photography activity which was inspired by the landscape photographer ansel adams focused on panoramic landscape as the subject of the photographs that he took during a period that is not established by the record but that included and mr kantchev took a number of trips american west trips to certain national parks in the american west to photograph certain subjects of particular interest to him those subjects included landscapes of the ameri- can west mr kantchev took at least one of his american west trips during each of the years and during each of the years and mr kantchev did not have a written business plan for his photography activity during each of the years through mr kantchev did not have any gross_receipts and during he had gross_receipts totaling dollar_figure from his photography activity during each of the years through mr kantchev made certain expenditures relating to his photography activity during at least and mr kantchev used petitioners’ bank account and certain credit cards issued in petitioners’ names to pay for those expenditures in mr kantchev compiled certain of his photographs in a large hardbound book large book we shall refer to the collection of photographs in the large book as the american west collection in mr kantchev also compiled certain of his photographs from the american west collection in a smaller hardbound book small book thereafter at a time not established by the record mr kantchev attempted to sell all of the large books and all of the small books that he had compiled he was successful in selling some of each type - - of book at the time of the trial in this case mr kantchev’s son alexander v kantchev alexander who had a bachelor’s degree in economics and interna- tional business and was pursuing a master’s degree in business administration specializing in finance management was helping mr kantchev market certain of the products that mr kantchev had produced in his photography activity mr kantchev’s photography-activity products such as the large book and the small book and certain of mr kantchev’s photographs printed on metal and on canvas at times not established by the record alexander helped mr kantchev market mr kantchev’s photography-activity products while he was abroad on certain school trips during each of the years and ms kantchev worked as a registered nurse for which she received wages during at least some of those the record does not establish how many large books and how many small books mr kantchev had compiled as of the time of the trial in this case there is no reliable evidence in the record establishing how many of the large books and how many of the small books mr kantchev was successful in selling as of the time of the trial in this case years ms kantchev was engaged in certain activities relating to psychother- apy psychotherapy activity during each of the years and petitioners received certain rent from the leasing of certain residential property petitioners filed form_1040 u s individual_income_tax_return return for their taxable_year return in their return petitioners showed wages of dollar_figure and claimed a business loss of dollar_figure from schedule c profit or loss from business schedule c petitioners filed a return for their taxable_year return in their return petitioners showed wages of dollar_figure and claimed a business loss of dollar_figure from schedule c victory film filed form_1120s u s income_tax return for an s corpora- tion s_corporation return for its taxable_year s_corporation return that ivan stoilov mr stoilov a return preparer had prepared in its petitioners’ return that is in the record contains two schedules c both of which have not been completed except for showing victor m kantchev and daniela a kantchev respectively as proprietors petitioners’ return that is in the record contains two schedules c both of which have not been completed except for showing victor m kantchev and daniela a kantchev respectively as proprietors s_corporation return victory film showed no total income and claimed dollar_figure of deductions and a loss loss in the same amount petitioners filed a return for their taxable_year return that mr stoilov had prepared in their return petitioners showed wages of dollar_figure relating to ms kantchev’s work as a registered nurse petitioners included schedule c for mr kantchev’s photography activity photography schedule c as part of their return in the photography schedule c petitioners showed no gross_receipts and no gross_income and claimed total expenses of dollar_figure and a loss in the same amount petitioners also included schedule c for ms kantchev’s psychotherapy activity psychotherapy schedule c as part of their return in the psychotherapy schedule c petitioners showed no gross_receipts and no gross_income and claimed total expenses of dollar_figure and a loss in the same amount petitioners included schedule e supplemental income and loss schedule e as part of their return in the schedule e petitioners showed rents received of dollar_figure and claimed total expenses of dollar_figure and a loss of dollar_figure from the leasing of certain residential property in the schedule e petitioners also claimed a flowthrough loss flowthrough loss of dollar_figure attributable to victory film’s claimed loss petitioners were unable to use all of petitioners’ claimed flowthrough loss for their taxable_year victory film filed an s_corporation return for its taxable_year s_corporation return that mr stoilov had prepared in its s_corporation return victory film showed no total income and claimed dollar_figure of deductions and a loss loss in the same amount on date petitioners filed a return for their taxable_year return that mr stoilov had prepared in their return petitioners showed wages of dollar_figure relating to ms kantchev’s work as a registered nurse petition- ers included schedule a itemized_deductions schedule a as part of their return in the schedule a petitioners claimed a loss carryover of dollar_figure loss carryover to which was the unused portion of the flowthrough loss petitioners included schedule c for mr kantchev’s photogra- phy activity photography schedule c as part of their return in the photography schedule c petitioners showed no gross_receipts and no gross_income and claimed total expenses of dollar_figure and a loss in the same amount petitioners also included schedule c for ms kantchev’s psychotherapy activity psychotherapy schedule c as part of their return in the psychotherapy schedule c petitioners showed gross_receipts of dollar_figure and gross income in the same amount and claimed total expenses of dollar_figure and a profit of dollar_figure psychotherapy schedule c profit petitioners included schedule e schedule e as part of their return in the schedule e petitioners showed rents received of dollar_figure and claimed total expenses of dollar_figure and a loss of dollar_figure from the leasing of certain residential property in the schedule e petitioners also claimed a flowthrough loss flowthrough loss of dollar_figure attributable to victory film’s claimed loss petitioners filed a return for their taxable_year return that mr stoilov had prepared in their return petitioners showed wages of dollar_figure relating to ms kantchev’s work as a registered nurse petitioners included schedule c for mr kantchev’s photography activity photography schedule c as part of their return in the photography schedule c petitioners showed no gross_receipts and no gross_income and claimed total expenses of dollar_figure and a loss in the same amount petitioners included schedule e schedule e as part of their return in the schedule e petitioners showed rents received of dollar_figure and claimed total expenses of dollar_figure and a loss of dollar_figure from the leasing of certain residential property petitioners filed a return for their taxable_year return that mr stoilov had prepared in their return petitioners showed wages of dollar_figure relating to ms kantchev’s work as a registered nurse petitioners included schedule c for mr kantchev’s photography activity photography schedule c as part of their return in the photography schedule c petitioners showed gross_receipts and gross_income of dollar_figure and claimed total expenses of dollar_figure and a loss of dollar_figure petitioners included schedule e schedule e as part of their return in the schedule e petitioners showed rents received of dollar_figure and claimed total expenses of dollar_figure and a gain of dollar_figure rental_activity gain from the leasing of certain residential property on date the internal_revenue_service irs issued ks mo-2009- missouri severe storms and flooding victims may qualify for irs disaster relief irs disaster relief notice that notice stated in pertinent part that the irs is postponing until date certain deadlines for taxpayers who reside or have a business in the disaster_area the postponement applies to return filing tax payment and certain other time-sensitive acts otherwise due between date and date the irs disaster relief notice stated in pertinent part under sec_7508a the irs gives affected taxpayers until date sic to file most tax returns including individual corporate and estate and trust income_tax returns partnership returns s corpo- ration returns and trust returns estate gift and generation- of the dollar_figure of gross_receipts that petitioners showed in the photography schedule c dollar_figure was received in skipping transfer_tax returns and employment and certain excise_tax returns or to make tax_payments including estimated_tax payments that have either an original or extended due_date occurring on or after date and on or before date the irs disaster relief notice showed petitioners’ area of residence cape girardeau as one of the federal disaster areas that qualified for the relief specified in that notice respondent issued a notice_of_deficiency notice to petitioners for their taxable years and in that notice respondent determined inter alia to disallow the respective expenses and the respective losses that petitioners had claimed in the photography schedule c the photography schedule c and the photography schedule c respondent also determined in that notice to disallow petitioners’ claimed loss carryover to and their claimed flowthrough loss respondent also determined in the notice that petitioners are liable for their taxable_year for an addition_to_tax under sec_6651 and that they are liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 opinion mr kantchev bears the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 deductions are a matter of legislative grace and mr kantchev must prove his entitlement to any deductions claimed see 503_us_79 the code and the regulations thereunder required mr kantchev to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs before turning to the issues that remain for decision we shall evaluate the testimony of mr kantchev on which he relies in support of his positions with respect to those issues the testimony of mr stoilov on which mr kantchev relies in support of certain of those issues and the testimony of alexander on which mr kantchev relies in support of one of those issues we found the testimony of mr kantchev to be in certain material respects uncorroborated general self-serving vague and conclusory we shall not rely on throughout his opening brief mr kantchev advances and relies on numerous factual contentions that are not supported by the record established at the trial in this case we shall not rely on those contentions in resolving the issues presented the testimony of mr kantchev to establish his respective positions with respect to the issues presented see eg 87_tc_74 we found the testimony of mr stoilov to be in certain material respects uncorroborated general and vague we shall not rely on the testimony of mr stoilov to establish mr kantchev’s respective positions with respect to the issues presented about which mr stoilov testified see eg id we found the testimony of alexander to be in certain material respects uncorroborated general vague conclusory and serving the interests of mr kantchev his father we shall not rely on the testimony of alexander to establish mr kantchev’s position with respect to the issue presented about which alexan- der testified see eg id sec_183 sec_183 generally limits the amount of expenses that a taxpayer may deduct with respect to an activity_not_engaged_in_for_profit to the deductions provided in sec_183 sec_183 provides that deductions that would be allowable without regard to whether such activity is engaged in for profit are to mr kantchev seemed to want us to treat alexander as an expert in marketing we decline to do so see rule g be allowed sec_183 further provides that deductions which would be allowable only if such activity is engaged in for profit are to be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable under sec_183 an activity is not engaged in for profit if it is an activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or sec_212 or sec_183 in determining whether an activity is engaged in for profit for purposes of sec_183 the taxpayer must show that he or she engaged in the activity with an actual and honest objective of making a profit e g 544_f3d_900 8th cir aff’g tcmemo_2007_309 91_tc_371 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir al- though the taxpayer’s expectation of a profit need not be reasonable he or she must have a good-faith objective of making a profit e g keating v commis- sioner f 3d pincite dreicer v commissioner t c pincite 70_tc_715 aff’d on another issue 615_f2d_578 2d cir sec_1_183-2 income_tax regs the taxpayer bears the burden of proving the requisite intent e g 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir 59_tc_791 aff’d 495_f2d_1079 6th cir see dreicer v commissioner t c pincite whether a taxpayer engaged in an activity with the requisite profit objective is determined from all the facts and circumstances e g hulter v commissioner t c pincite 88_tc_464 golanty v commissioner t c pincite sec_1_183-2 and b income_tax regs more weight is given to objective facts than to the taxpayer’s mere statement of his or her intent e g dreicer v commissioner t c pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs lists the following factors that should normally be taken into account in determining whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profit if any which is earned the financial status of the taxpayer and the extent to which ele- ments of personal pleasure or recreation are involved the list of factors in the regulations is not exclusive and other factors may be considered in determin- ing whether an activity is engaged in for profit no single factor is dispositive e g golanty v commissioner t c pincite sec_1_183-2 income_tax regs the determination of a profit objective does not depend on counting the number of factors that support each party’s position e g 70_tc_715 sec_1_183-2 income_tax regs we consider now the factors in the regulations manner in which mr kantchev carried on his photography activity during each of the years and mr kantchev did not have a written business plan for his photography activity moreover the record is devoid of any evidence that mr kantchev maintained any books_or_records relating to his photography activity mr kantchev’s failure to have a business plan and to maintain books_or_records relating to his photography activity indi- cates that he did not conduct that activity in a businesslike manner during at least and mr kantchev used petitioners’ bank account and certain credit cards issued in petitioners’ names to pay expenses relating to mr kantchev’s photography activity mr kantchev’s use of that bank account and those credit cards to pay expenses relating to mr kantchev’s photography activity indicates that mr kantchev did not conduct that photography activity in a businesslike manner on the instant record we find that factor in sec_1_183-2 income_tax regs does not support mr kantchev’s position that he engaged in his photography activity with an actual and honest objective of making a profit expertise of mr kantchev or his advisors during mr kantchev immigrated to the united_states from bulgaria while residing in bulgaria mr kantchev received a master’s degree in video production and television journalism and worked as a photojournalist mr kantchev’s work in bulgaria as a photojournalist and his photography activity in the united_states do not establish that mr kantchev has expertise in sound business and economic practices of the photography business or that even if he had that expertise he used it when conducting his photography activity see sec_1_183-2 income_tax regs that mr kantchev may be a very good photographer does not mean that he conducted his photography activity using sound business and economic practices of the photography business moreover the record does not establish that mr kantchev received or relied on the advice of an expert in the field of photography see sec_1_183-2 income_tax regs although alexander who as of the time of the trial in this case had a bachelor’s degree in economics and international business and was pursuing a master’s degree in business administration specializing in finance management was helping mr kantchev market mr kantchev’s photography- activity products the record does not establish that alexander had any practical expertise in conducting any business let alone a photography business on the instant record we find that factor in sec_1_183-2 income_tax regs does not support mr kantchev’s position that he engaged in his photography activity with an actual and honest objective of making a profit time and effort expended by mr kantchev during each of the years and mr kantchev devoted most of his time to and was preoccupied with certain activities relating to the produc- tion of fire lily for victory film although we have found that mr kantchev spent some of his time during each of the years and on his photography activity which he enjoyed the record establishes that that time paled in comparison with the time that he spent during each of those years on the production of fire lily we believe that the time that mr kantchev spent on his photography activity during each of the years and is consistent with his enjoyment of photography as opposed to the operation of a photog- raphy business on the instant record we find that factor in sec_1_183-2 income_tax regs does not support mr kantchev’s position that he engaged in his photography activity with an actual and honest objective of making a profit expectation that the assets used in the activity may appreciate in value mr kantchev has not established through his testimony and the record does not otherwise establish what specific assets mr kantchev used in his photography activity even if the record had established what those assets were the record does not establish the respective costs or values or the expected appreciation if any of any such assets on the instant record we find that factor in sec_1_183-2 income_tax regs does not support mr kantchev’s position that he engaged in his photography activity with an actual and honest objective of making a profit success of mr kantchev in carrying on other similar or dissimilar activities in addition to his photography activity the record establishes that mr kantchev has been engaged in only two activities since immigrating to the united_states after moving to the united_states mr kantchev began operating an organization called the institute for scientific and cultural exchange that institute’s activities involved bringing people to the united_states for business seminars that mr kantchev organized for it the record does not establish whether mr kantchev was successful in carrying on the activities that he undertook for the institute for scientific and cultural exchange during at least each of the years and mr kantchev engaged in certain activities relating to the production of fire lily for victory film we have found that victory film’s production of fire lily did not result in a profit for that company on the instant record we find that factor in sec_1_183-2 income_tax regs does not support mr kantchev’s position that he engaged in his photography activity with an actual and honest objective of making a profit mr kantchev’s history of income or loss with respect to the activity and amount of occasional profit if any10 except for mr kantchev’s taxable_year mr kantchev did not have any gross_receipts from his photography activity during any of his taxable years through during his taxable_year mr kantchev received dollar_figure we consider together the two factors in the heading in gross_receipts from that activity moreover for each of his taxable years through mr kantchev claimed a loss relating to his photography activity mr kantchev asserts that the reason he did not have sales or profits from his photography activity during each of his taxable years and was that those years were the worst possible years for the art market according to mr kantchev t he market contracted so much that it was almost impossible to sell anything any art however mr kantchev acknowledged during his testimony that he spent most of his time during each of the years and on activities relating to victory film’s production of fire lily not on his photography activity and that his spending so much time on activities for victory film contributed to his not having made a profit from his photography activity for any of those years mr kantchev and respondent stipulated that mr kantchev’s photography activity did not result in a profit for any of mr kantchev’s taxable years through mr kantchev asserted at trial that his photography activity resulted in a profit for the taxable years after the last taxable_year at issue that had ended as of the time of the trial ie and that is to say mr kantchev see supra note claims that that activity resulted in a profit for each of his taxable_year sec_2011 sec_2012 and sec_2013 however he failed to provide any evidence corroborating that testimony on the instant record we find that factors and in sec_1_183-2 income_tax regs do not support mr kantchev’s position that he engaged in his photography activity with an actual and honest objective of making a profit financial status petitioners showed the wages that ms kantchev received for her work as a registered nurse in their return for each of their taxable years through petitioners showed the psychotherapy schedule c profit of ms kantchev in their return all of the wage income that petitioners showed in each of their return return and return was attributable to ms kantchev all of the profit that petitioners showed in their return was attributable to ms kantchev’s psychotherapy schedule c the loss that petitioners claimed in the photography schedule c offset by approximately percent the total amount of the wages of ms kantchev that petitioners reported in their return and the psychotherapy schedule c profit of ms kantchev the loss that petitioners claimed in the photography schedule c offset by approximately percent the wages of ms kantchev that petitioners reported in their return the loss that petitioners claimed in the photography schedule c offset by approximately percent the total of the wages of ms kantchev that petitioners reported in their return and petitioners’ rental_activity gain shown in the schedule e on the record before us we find that factor in sec_1_183-2 income_tax regs does not support mr kantchev’s position that he engaged in his photography activity with an actual and honest objective of making a profit extent to which elements of personal pleasure or recreation are involved starting sometime before and continuing throughout each of the years and and thereafter mr kantchev engaged in his photography activity mr kantchev acknowledged and we have found as a fact that he enjoys photography and taking photographs of panoramic landscapes on the instant record we find that factor in sec_1_183-2 income_tax regs does not support mr kantchev’s position that he engaged in his photography activity with an actual and honest objective of making a profit the record does not establish any other factors that support mr kantchev’s position that he engaged in his photography activity with an actual and honest objective of making a profit based upon our examination of the entire record before us we find that mr kantchev has failed to meet his burden of establishing that he engaged in his photography activity with the objective of making a profit within the meaning of sec_183 petitioners’ claimed loss carryover to and claimed flowthrough loss victory film an s_corporation that mr kantchev wholly owned claimed a loss in its s_corporation return as a result petitioners claimed victory film’s claimed loss as a so-called flowthrough loss from an s_corporation in their return petitioners were unable to use all of their claimed flow- through loss for their taxable_year consequently petitioners claimed the unused portion of that claimed flowthrough loss as a carryover loss in their return victory film also claimed a loss in its s_corporation return as a result petitioners claimed victory film’s claimed loss as a flowthrough loss in their return it is respondent’s position that petitioners are not entitled to the claimed carryover loss to and the claimed flowthrough loss because victory film did not make an election under sec_181 for its taxable_year to treat certain costs of producing fire lily as expenses that are not chargeable to capital_account and that are deductible sec_181 allows a taxpayer to elect to treat the cost of any qualified_film_or_television_production as an expense which is not chargeable to capital_account if a taxpayer makes an election under sec_181 the taxpayer is entitled to deduct any such cost a taxpayer must make an election under sec_181 in such manner as prescribed by the secretary and by the due_date including extensions for filing the taxpayer’s return of tax under this chapter for the taxable_year in which costs of the production are first incurred sec_181 in order for the election to be effective the taxpayer must attach a statement to the return stating that the taxpayer is making an election under sec_181 sec_1_181-2t c tempo- rary income_tax regs fed reg date mr kantchev acknowledges that a statement making an election under sec_181 was not filed technically with victory film’s s corpora- tion return as we understand his position mr kantchev does not dispute that victory film did not attach a statement to its s_corporation return in which it indicated that it was making an election under sec_181 as required by sec_181 and sec_1_181-2t c temporary income_tax regs supra mr kantchev maintains that victory film nonetheless is entitled for each of its taxable years and to treat certain costs of producing a certain film film production_costs as expenses that are not chargeable to capital_account and that are deductible in support of his position mr kantchev argues that although a statement making an election under sec_181 was not filed technically with victory film’s s_corporation return victory film’s deduction of certain film production_costs in its s_corporation return nonetheless satisfies the election requirement under sec_181 in advancing that argument mr kantchev relies on certain legislative_history of sec_181 according to mr kantchev t he legislative_history states that ‘deducting qualifying costs on the appropriate tax_return shall constitute a valid election’ we reject mr kantchev’s argument that the legislative_history of sec_181 shows that congress intended to allow a taxpayer to make an election under sec_181 by deducting the expenses for qualifying film production_costs in the taxpayer’s return for the year in which those costs are incurred in quoting certain legislative_history of sec_181 in support of his argument mr kantchev intentionally or unintentionally omits part of the sentence that he quotes the entire sentence in that legislative_history from which mr kantchev quotes only an excerpt states the committee intends that in the absence of specific guidance by the secretary deducting qualifying costs on the appropriate tax_return shall constitute a valid election h_r conf rept no pincite n u s c c a n the temporary regulations under sec_181 provide specific guidance on how a taxpayer is required to make an election under that section that guidance required victory film to attach a statement to its return in which it indicated that it was making an election under sec_181 see sec_1_181-2t c temporary income_tax regs supra mr kantchev also purports to rely on the so-called substantial compliance doctrine in further support of his position that victory film is entitled for each of its taxable years and to treat film production_costs as expenses that are not chargeable to capital_account and that are deductible even though victory film did not attach a statement to its s_corporation return in which it indi- cated that it was making an election under sec_181 that is because mr kantchev maintains we may apply the substantial compliance doctrine to excuse the petitioner from strict compliance with procedural regulatory require- ments if the petitioner substantially complied by fulfilling the essential statutory purpose although mr kantchev refers to the federal tax law doctrine_of substantial compliance he does not appear to understand that doctrine instead mr kantchev appears to be arguing that as long as victory film fulfilled the intent of congress in enacting sec_181 victory film’s failure to satisfy the election requirement that sec_181 imposes does not control whether victory film’s production qualifies for the benefits of this election although his argument is not entirely clear it appears that mr kantchev is arguing that victory film should be entitled to treat its film productions costs as expenses that are not chargeable to capital_account and that are deductible because congress intended sec_181 to apply to the types of film production_costs that victory film incurred during as well as on the record before us we reject mr kantchev’s argument that argument ignores the requirement that sec_181 explicitly imposes namely in order to deduct certain qualifying film production_costs a taxpayer must make an election to treat those costs as expenses that are not chargeable to capital_account in such manner as prescribed by the secretary and by the due_date including extensions in 132_tc_336 we summarized the substantial compliance doctrine as follows the substantial compliance doctrine is a narrow equitable doctrine that courts may apply to avoid hardship where a party establishes that the party intended to comply with a provision did everything reasonably possible to comply with the provision but did not comply with the provision because of a failure to meet the provision’s specific require- ments for filing the taxpayer’s return of tax under this chapter for the taxable_year in which costs of the production are first incurred sec_181 on the record before us we find that victory film did not make an election under sec_181 for its taxable_year to treat certain film production_costs as expenses that are not chargeable to capital_account and that are deductible based upon our examination of the entire record before us we find that mr kantchev is not entitled for his taxable_year to the loss carryover to and to the flowthrough loss sec_6651 and sec_6662 respondent bears the burden of production with respect to the addition_to_tax under sec_6651 and the accuracy-related_penalties under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the penalties higbee v commissioner t c pincite although respondent bears the burden of production with respect to the addition_to_tax under sec_6651 and the penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause or similar provisions t he taxpayer bears the burden_of_proof with regard to those issues id sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return the addition_to_tax for failure_to_file under sec_6651 does not apply if the failure_to_file timely is due to reasonable_cause and not due to willful neglect see sec_6651 petitioners’ return was due without extensions on date see sec_6072 petitioners did not file their return until date on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 that respondent determined for mr kantchev’s taxable_year it is mr kantchev’s position that petitioners’ failure_to_file timely a tax_return was due to reasonable_cause and not due to willful neglect in support of that position mr kantchev advances an argument irs disaster relief notice argument that the irs in effect extended the due_date for filing petitioners’ tax_return for their taxable_year in the irs disaster relief notice that notice stated in pertinent part t he irs is postponing until date certain deadlines for taxpayers who reside or have a business in the disaster_area the postponement applies to return filing tax payment and certain other time- sensitive acts otherwise due between date and date although mr kantchev’s irs disaster relief notice argument is difficult to follow because it is illogical and does not make sense our understanding of that argument is as follows mr kantchev maintains that petitioners resided in the disaster_area specified in the irs disaster relief notice and that petitioners’ return was not due until date because they had requested an auto- matic extension of time until that date within which to file their tax_return for their taxable_year consequently according to mr kantchev the filing_date for that tax_return fell between may and date as a result mr kantchev asserts that under the relief provided in the irs disaster relief notice the date by which petitioners were required to file their tax_return for their taxable_year was extended until date because petitioners filed that return on date mr kantchev asserts that it was timely filed if petitioners had in fact requested an automatic_extension of time until date within which to file their tax_return for their taxable_year as mr kantchev asserts it would make no sense and it would be unnecessary for him to rely on the irs disaster relief notice although mr kantchev testified that petitioners had requested an automatic_extension of time within which to file their tax_return for their taxable_year that testimony is not corroborated by any reliable evidence in the record on the record before us we find that mr kantchev has failed to carry his burden of establishing that petitioners requested such an extension of time on that record we further find that the irs disaster relief notice is not applicable to petitioners’ tax_return for their taxable_year and did not extend the filing_date for that return to date on the record before us we find that mr kantchev has failed to carry his burden of establishing that his failure_to_file timely his return was due to reasonable_cause and not due to willful neglect based upon our examination of the entire record before us we find that mr kantchev has failed to carry his burden of establishing that he is not liable for his taxable_year for the addition_to_tax under sec_6651 sec_6662 sec_6662 imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disre- mr stoilov petitioners’ return preparer did not recall whether he in fact requested on petitioners’ behalf an automatic_extension of the time within which petitioners were required to file their tax_return for their taxable_year gard of rules or regulations sec_6662 or a substantial understate- ment of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs mr kantchev does not dispute that he is liable for the accuracy-related_penalty for each of his taxable years and with respect to the portion of the underpayment for each of those years that is attributable to the loss that petitioners claimed in each of the photography schedule c the photography schedule c and the photography schedule c he disputes only the accuracy-related_penalty for his taxable_year with respect to the portion of the underpayment for that year that is attributable to the loss carryover to and the flowthrough loss that petitioners claimed in the schedule a and the schedule e respectively the reason he advances for disputing that penalty is that he relied on mr stoilov the preparer of petitioners’ return respondent advances no argument on brief as to why we should impose on mr kantchev the accuracy-related_penalty for his taxable_year with respect to the portion of the underpayment for that year that is attributable to the loss carryover to and the flowthrough loss that petitioners claimed in the schedule a and the schedule e respectively respon- dent argues only that petitioners’ claim of a loss in each of the photography schedule c the photography schedule c and the photography sched- ule c was attributable to negligence we conclude that mr kantchev’s failure to dispute that he should not be liable for each of his taxable years and for the accuracy-related_penalty with respect to the portion of the underpayment for each of those years that is attributable to the loss that petitioners claimed in each of the photog- raphy schedule c the photography schedule c and the photography schedule c is an abandonment by him of that issue even if we had not so concluded we nonetheless would find on the record before us that since mr respondent merely asserts on brief the deficiency for is dollar_figure which exceeds dollar_figure it is not clear what respondent had in mind in making that assertion if respondent intended to make the point that there is a substantial_understatement of tax within the meaning of sec_6662 for mr kantchev’s taxable_year and that respondent has therefore satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty for mr kantchev’s taxable_year we agree that is because we have held for respondent on the two issues presented to us under sec_183 and sec_181 and mr kantchev did not dispute at trial any other determination in the notice that gave rise to the deficiency that respondent determined for his taxable_year kantchev began his photography activity he has not undertaken to do with respect to that activity what a reasonable person who has an actual and honest objective of making a profit from that activity would have done on that record we would further find that mr kantchev has failed to carry his burden of showing that he acted with reasonable_cause and in good_faith to assess whether petitioners should claim for each of their taxable years and his photography activity as an activity in schedule c with respect to which he had the objective of making a profit within the meaning of sec_183 see sec_6664 sec_1_6664-4 income_tax regs we conclude that respondent’s failure to advance an argument on brief as to why we should impose on mr kantchev the accuracy-related_penalty for his taxable_year with respect to the portion of the underpayment for that year that is attributable to the loss carryover to and the flowthrough loss that petitioners claimed in the schedule a and the schedule e respectively is an abandonment by respondent of the respective determinations for example the record is devoid of any evidence that mr kantchev maintained any books_or_records relating to his photography activity for purposes of sec_6662 the term negligence includes any failure by the taxpayer to keep adequate books_and_records sec_1_6662-3 income_tax regs on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 that respondent made in the notice to that effect even if we had not so concluded we nonetheless would find on the record before us that there was reasonable_cause for and that mr kantchev acted in good_faith with respect to the portion of the underpayment for mr kantchev’s taxable_year that is attributable to the claimed loss carryover to and the claimed flowthrough loss see sec_6664 sec_1_6664-4 income_tax regs based upon our examination of the entire record before us we find that mr kantchev has carried his burden of establishing that he is not liable for his taxable_year for the accuracy-related_penalty under sec_6662 with respect to the portion of the underpayment for that year that is attributable to the loss carryover to and the flowthrough loss on that record we further find that mr kantchev has failed to carry his burden of establishing that he is not liable for his taxable_year for the accuracy-related_penalty under sec_6662 with respect to the portion of the underpayment for that year that is attributable to the loss that petitioners claimed in the photography schedule c on the record before us we further find that mr kantchev has failed to carry his burden of establishing that he is not liable for each of his taxable years and for the accuracy-related_penalty under sec_6662 we have considered all of the parties’ respective contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an order granting respondent’s motion to dismiss for lack of prosecution as to petitioner daniela a kantchev and decision under rule will be entered
